THE THIRTEENTH COURT OF APPEALS

                                   13-21-00295-CR


                               James William Rusaw Jr.
                                          v.
                                 The State of Texas


                                  On Appeal from the
                    36th District Court of Aransas County, Texas
                   Trial Court Cause No. A-21-5017-CR (Count 1)


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed. The Court orders the appeal

DISMISSED in accordance with its opinion.

      We further order this decision certified below for observance.

October 28, 2021